DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I; claims 1-3, 5, 6, 8, 10, 14, 19, 21, 28, 29, 31 in the reply filed on 06/06/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2 ,3, 5, 14, 28, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Paynter US 20150118898 in view of Lelchuk US 20180261918.
As to claims 1, 28, Paynter teaches a network cable connector (see fig. 1, 10; cable; paragraph 0028) comprising: a hood defining an opening configured to receive a plug (see fig. 1, 40; paragraph 0029; The central conductor extension 32 includes an annular recess 32b radially inwardly of the spacer 36 (see FIG. 7). The overmold body 40 surrounds the end of the cable 10 and the portion of the tail 35 that is soldered to the outer conductor 16; fig. 1, 30; paragraphs 0028, 0029; the cable 10 includes a plug 30 that enables the cable 10 to be connected with a jack 130 of the mating coaxial cable 110 (those skilled in this art will recognize that, in some instances, it may be unclear which of two mating connectors is the "plug" and which is the "jack".  Paynter fails to teach a printed circuit incorporated into the hood and configured to to wirelessly communicate with external device. Lelchuk teaches a printed circuit incorporated into the hood and configured to to wirelessly communicate with external device (see paragraphs 0039, 0040). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Lelchuk into the system of Paynter in order to provide a method for facilitating transmission of wireless local area network radio signals over a coaxial cable distribution network.
As to claim 2, the combination of Paynter and Lelchuk teaches the printed circuit including an inductor configured to receive and transmit data signals (see Lelchuk paragraphs 0039, 0040; Paynter fig. 1, 36, 37, paragraph 0029; Another annular dielectric spacer 37 abuts the spacer 36 and maintains separation between the central conductor extension 32 and the outer conductor extension 34. The spacers 36, 37 position the outer conductor extension 34 to be spaced apart from and to circumferentially surround the central conductor extension 32).
As to claim 3, the combination of Paynter and Lelchuk teaches wherein the inductor is further configured to receive power signals from the external device, the power signals configured to power at least a portion of the printed circuit (see Paynter paragraph 0029; The central conductor extension 32 has a generally cylindrical post 32a and is mounted on and is in electrical contact with the central conductor 12 of the cable 10 via a boss 33. As can be seen in FIG. 3, the post 32a has rounded edges at its free end. The outer conductor extension 34 is mounted in electrical contact with the outer conductor 16 of the conductor 10 via a tail 35 that is soldered to the outer conductor 16 at a solder joint 35a).
As to claim 5, the combination of Paynter and Lelchuk teaches wherein the printed circuit is configured to wirelessly transmit information to the external device, wherein the information indicates an operating status of the connector, a power connection status of the connector, a security setting of the connector, an Internet protocol (IP) address of a device coupled to the connector, a media access control (MAC) address of a device coupled to the connector, or a combination thereof (see Lelchuk paragraph 0037; The splitter/combiner divides the radiated power and wireless LAN radio signals of the Wi-Fi router's antenna connector into four identical downstream signals at four output F-female connectors, each providing approximately one-fourth of the signal strength of the downstream signal applied at the Wi-Fi router's antenna connector.).

As to claim 31, the combination of Paynter and Lelchuk teaches coupling a sheath and the sheath including one or more conductor wires  (see Paynter paragraph 0026; Accordingly, an input port of the splitter pigtail cable assembly may include a 50-ohm-RP-SMA-male connector, to which may be crimped and soldered a plurality of of a plurality of output cables with 75-ohm F-female connectors configured to mate at 75-ohm characteristic impedance with a plurality of F-male connectors corresponding to a plurality of cables 1014) and a boot to the hood (see fig. 1, 33, paragraph 0029; The plug 30 includes a central conductor extension 32, an outer conductor extension 34 and an overmold body 40. The central conductor extension 32 has a generally cylindrical post 32a and is mounted on and is in electrical contact with the central conductor 12 of the cable 10 via a boss 33).
3.	Claims 6, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Paynter US 20150118898 in view of Lelchuk US 20180261918 further in view of Adolfsson US 20190235816. 
As to claims 6, 29, the combination of Paynter and Lelchuk teaches wherein the information indicates an operating status of the connector, a power connection status of the connector, a security setting of the connector, an Internet protocol (IP) address of a device coupled to the connector, a media access control (MAC) address of a device coupled to the connector, or a combination thereof. However, the combination of Paynter and Lelchuk fails to teach a display configured to display information. Adolfsson teaches a display configured to display information (see paragraph 0020; the cable 200 further comprises an integrated general-purpose programmable (as defined above) computer device 203, arranged to execute a piece of computer software in turn arranged to read the said network 120 signal and to produce said image signal using the said network 120 signal. That the image signal is produced "using" the network 120 signal means that the image signal is calculated at least to some extent based upon data carried by the network 120 signal, so that the information displayed by the image displaying device 133 based upon or coded by the said image signal reflects the information provided in the image signal in a way which is recognizable by a human viewer of the image displaying device 133). Therefore, .
4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paynter US 20150118898 in view of Lelchuk US 20180261918 further in view of Seaman US 20180014145.
As to claim 8, the combination of Paynter and Lelchuk fails to teach the printed circuit including an NFC tag. Seaman teaches NFC tag IC (see paragraph 0017; Many Bluetooth devices (e.g., Bluetooth headsets) include a passive NFC tag integrated circuit (IC) and have Secure Simple Pairing (SSP) always enabled). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Seaman into the system of Paynter and Lelchuk in order to provide a method for enhanced security for near field communication Bluetooth devices.
5.	Claims 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Paynter US 20150118898 in view of Lelchuk US 20180261918 further in view of Waffenschmidt US 20070222426.
As to claim 19, the combination of Paynter and Lelchuk fails to teach wherein the printed circuit is further configured to wirelessly couple to an external power source via an inductor, and one or more components of the printed circuit receive power from the external power source. Waffenschmidt teaches wherein the printed circuit is further configured to wirelessly couple to an external power source via an inductor, and one or more components of the printed circuit receive power from the external power source (see fig. 3, 40, paragraph 0075; The wireless inductive powering device 40 comprises a softmagnetic core 42,44,49 which can be flapped open. For this purpose the first portion of the core 42, 44 is connected to the second portion of the core 49 by means of a suitable hinge 47; The wireless inductive powering device 40 comprises the first inductor winding 46 arranged in a vicinity of the core, preferably around its middle leg 44, thus forming a primary winding of the transformer. Preferably, the first inductor winding 46 is integrated on a printed circuit board 48.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Waffenschmidt into the system of Paynter and Lelchuk to provide a wireless powering device for wireless energy transfer to an energizable load.
.
Allowable Subject Matter
6.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 10, the printed circuit including: a first controller configured to receive data signals from the external device via an inductor, to process the data signal to generate data, to provide the data to a second controller, and to transmit second data to the external device; and the second controller configured to process the data and to provide the second data to the first controller.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/NHAN T LE/Primary Examiner, Art Unit 2649